                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

HENRY MASCARENHAS,                                §
                                                  §
        Petitioner,                               §
                                                  §
v.                                                §            CIVIL ACTION H-18-2388
                                                  §
JEFFERSON SESSIONS, III, et al.,                  §
                                                  §
        Respondents.                              §


                                               ORDER

       Pending before the court is respondents Jefferson Sessions, III, Kristjen Nielsen, Jerry Turner,

and Robert Lacy, Jr.’s (“Respondents”) motion to dismiss. Dkt. 7. Petitioner Henry Mascarenhas

has not responded. Having considered the motion, the record, and the applicable law, the court is of

the opinion that Respondents’ motion should be GRANTED and that Mascarenhas’s case be

DISMISSED WITHOUT PREJUDICE.

       Mascarenhas is a citizen of India. Dkt. 2 at 4. He entered the United States in 2012 with a

valid C1/D visa. Id. Mascarenhas overstayed his visa, and in June 2018 the Department of Homeland

Security (DHS) took custody of Mascarenhas pending Mascarenhas’s removal proceeding. Id. at 5.

On July 12, 2018, Mascarenhas filed a petition for writ of habeas corpus. Dkt. 2. Mascarenhas

claims that his detention is illegal because he has been illegally placed in summary removal

proceedings. Id. at 5. Mascarenhas requests a full removal hearing before an immigration court. Id.

       On August 28, 2018, Respondents filed a motion to dismiss. Dkt. 7. The court held a hearing

on Mascarenhas’s petition and Respondents’ motion on August 30, 2018. Mascarenhas’s response

to the motion to dismiss was due on September 19, 2018, but Mascarenhas has not responded.
        Here, Respondents move to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack

of subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim. Dkt. 7. Respondents

argue that both 8 U.S.C. § 1252 and Mascarenhas’s failure to exhaust his administrative remedies

deprive this court of jurisdiction. Dkt. 7 at 4–16. Additionally, Respondents argue that Mascarenhas

has failed to state a viable constitutional claim. Id. at 16.

        The court agrees that, at the very least, Fifth Circuit case law requires a habeas petitioner to

exhaust all administrative remedies before filing a habeas petition. See, e.g., Fuller v. Rich, 11 F.3d

61, 62 (5th Cir. 1994). Here, Mascarenhas has not exhausted his administrative remedies. During

the August 30 hearing, Mascarenhas acknowledged that he had not yet requested release on parole

while his removal proceeding was pending. Fifth Circuit precedent does not expressly require this

specific step. However, it would violate the spirit of the Fifth Circuit’s exhaustion rule to grant a

habeas petition when the petitioner has failed to take other, more immediate, steps to request release.

“Exceptions to the exhaustion requirement are appropriate where the available administrative

remedies either are unavailable or wholly inappropriate to the relief sought, or where the attempt to

exhaust such remedies would itself be a patently futile course of action.” Hessbrook v. Lennon, 777

F.2d 999, 1003 (5th Cir. 1985). Mascarehas has not demonstrated that an exception to the exhaustion

requirement should be made here. Respondents’ motion is therefore GRANTED and Mascarenhas’s

petition is DISMISSED WITHOUT PREJUDICE.

        Signed at Houston, Texas on October 8, 2018.




                                                ___________________________________
                                                            Gray H. Miller
                                                      United States District Judge

                                                   2
